         Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,

                                 Plaintiff,                                 19-cv-9439 (PKC)

                -against-                                             OPINION AND ORDER

TELEGRAM GROUP INC. and TON ISSUER
INC.,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

                Plaintiff Securities and Exchange Commission (“SEC”), defendants (collectively

“Telegram”), and several non-parties move to seal documents submitted in connection with

motions in this case. (Docs. 28, 60, 105, 135, 138, 139, 142, 143, 148, 152, 157, 158, 196, 207).

Certain non-parties also move to intervene pseudonymously. (Docs. 129, 131). For the reasons

that follow, the Court will grant in part and deny in part these motions.

LEGAL STANDARD

                 There is a common-law and First Amendment right of public access to judicial

documents. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006). As such,

documents may be sealed “only with specific, on-the-record findings that sealing is necessary to

preserve higher values and only if the sealing order is narrowly tailored to achieve that aim.”

Id. at 124.

                 Under this framework, a court must determine: (1) whether the document subject

to a sealing request qualifies as a judicial document; (2) the weight of the presumption of public

access attaching to that judicial document; and (3) if any countervailing factors or higher values

outweigh the right of public access to that judicial document. Id. at 119–20. To be classified a
        Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 2 of 25



judicial document, material “must be relevant to the performance of the judicial function and useful

in the judicial process.” Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019) (quoting United States

v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“Amodeo I”)). “A document is thus ‘relevant to the

performance of the judicial function’ if it would reasonably have the tendency to influence a district

court’s ruling on a motion or in the exercise of its supervisory powers . . . .” Id.

               Though all judicial documents carry a presumption of public access, a court must

determine the weight of this presumption as applied to a particular judicial document. The

appropriate weight is “governed by the role of the material at issue in the exercise of Article III

judicial power and the resultant value of such information to those monitoring the federal courts.”

Id. (quoting United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995) (“Amodeo II”)).

Documents submitted in connection with trial or summary judgement are entitled to the highest

presumption of public access, documents filed in connection with other non-dispositive motions

are subject to a “still substantial” presumption of public access, and discovery documents not filed

with the court “lie entirely beyond the presumption’s reach.” Id. at 49–50, 53.

              Against the applicable presumption of public access, the court must consider

whether countervailing factors or higher values dictate that the document at issue should be sealed.

Established factors and values that can outweigh the presumption of public access include legal

privilege, Lugosch, 435 F.3d at 125 (stating that legal privilege could be a sufficient countervailing

factor to outweigh the presumption of public access), business secrecy, see Amodeo II, 71 F.3d

at 1051 (“Commercial competitors seeking an advantage over rivals need not be indulged in the

name of monitoring the courts . . . .”), and privacy interests, see id. (“The court also considers ‘the

privacy interests of those resisting disclosure.’ Financial records of a wholly-owned business,

family affairs, illnesses, embarrassing conduct with no public ramifications, and similar matters



                                                  2
         Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 3 of 25



will weigh more heavily against access than conduct affecting a substantial portion of the public.”

(citation omitted) (quoting Lugosch, 435 F.3d at 120)). If one of these factors or values outweigh

the value to the public of accessing the document at issue, then that document should be sealed.

Additionally, sealing should be “narrowly tailored,” Lugosch, 435 F.3d at 124, and redacting

sensitive information is a preferable alternative to sealing an entire document. United States v.

Aref, 533 F.3d 72, 83 (2d Cir. 2008) (stating that courts should “avoid sealing judicial documents

in their entirety unless necessary”).

DISCUSSION

                 On October 11, 2019, the SEC filed a Complaint, an application for a temporary

restraining order, and a request for a preliminary injunction against Telegram. 1 The Court granted

the temporary restraining order and ultimately set a date in February 2020 for a hearing on the

preliminary injunction. The parties agreed to conduct expedited discovery and brief summary

judgment motions in preparation for the February 2020 hearing. On January 15, 2020, the parties

submitted dueling summary judgment motions and the SEC also filed a motion to strike one of

Telegram’s affirmative defenses. In support of their respective motions, the parties submitted

statements of facts as well as a copious number of exhibits, some of which were filed under

temporary seal. After hearing oral argument on February 19, 2020, the Court granted the SEC’s

request for a preliminary injunction and deferred decision on the summary judgment motions as

well as the motion to strike. (Doc. 227).

                 The parties have moved to seal all or portions of a number of the documents

submitted in support of these motions as well as documents related to discovery disputes submitted




1
 The Court presumes familiarity with the procedural history and facts of this case as laid out in its March 24, 2020
Opinion and Order. (Doc. 227).

                                                         3
        Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 4 of 25



to the Court. Additionally, several non-parties, which invested in Telegram’s offering of Grams

or were previously employed by Telegram, have intervened to request that documents produced

to the SEC and included among the parties’ supporting materials be sealed in whole or in part.

  I.   Documents Submitted in Support of the SEC’s Application for Temporary Restraining
       Order.

               In support of its October 11, 2019 request for a temporary restraining order, the

SEC submitted the Declaration of Daphna A. Waxman and 40 attached exhibits, labeled

Exhibits A to HH. (Doc. 16). Twelve of these exhibits, Exhibits L, M, N, O, P, Q, R, S, Y, AA,

GG, and HH, were filed under temporary seal. On October 23, 2019, the SEC submitted a motion

to permanently seal portions of the relevant exhibits, proposing redactions to protect the privacy

and proprietary business interests of certain non-party investors. (Doc. 28). The SEC’s motion to

seal is unopposed.

              The Court has individually reviewed and made particularized findings as to each

exhibit covered by the SEC’s October 23 motion to seal. First, the Court finds that all of these

documents are judicial documents and therefore enjoy at least some presumption of public access.

As discussed above, a judicial document is “relevant to the performance of the judicial function

and useful in the judicial process.” Brown, 929 F.3d at 49. The Second Circuit explained that “[a]

document is . . . ‘relevant to the performance of the judicial function’ if it would reasonably have

the tendency to influence a district court’s ruling on a motion or in the exercise of its supervisory

powers.” Id. at 49. Here, all the documents at issue were submitted by the SEC to the Court in

support of its application for a temporary restraining order and so would reasonably have the

tendency to influence the Court’s decision on the application. In fact, the SEC submitted these

documents with this very intention. Further, upon review, the exhibits appear relevant to the

requested judicial action. As such, all exhibits to the Waxman Declaration are judicial documents


                                                 4
        Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 5 of 25



and enjoy some presumption of public access. Id. at 53 (finding that documents submitted in

support of non-dispositive motions were judicial documents).

              Though all judicial documents carry a presumption of public access, the weight of

this presumption varies with “the role of the material at issue in the exercise of Article III judicial

power and the resultant value of such information to those monitoring the federal courts.” Id. at 49

(quoting Amodeo II, 71 F.3d at 1049). The presumption attached to non-dispositive motions, such

as an application for a temporary restraining order, “is generally somewhat lower than the

presumption applied to material introduced at trial, or in connection with dispositive motions such

as motions for dismissal or summary judgment.” Id. at 50 (citing Amodeo II, 71 F.3d at 1049–

50). As such, the Court finds that the documents at issue here “are subject to a lesser—but still

substantial—presumption of public access.” Id. at 53.

               The final step of the Lugosch framework requires the Court to determine if any

countervailing factors or higher values outweigh the right of public access to that judicial

document. Lugosch, 435 F.3d at 119–20. Of particular relevance, recognized countervailing

factors that can outweigh the right of public access includes the protection of proprietary business

information and the privacy interests of non-parties.

               The demonstration of a valid need to protect the confidentiality of proprietary

business information, such as internal analyses, business strategies, or customer negotiations, may

be a legitimate basis to rebut the public’s presumption of access to judicial documents. See

Amodeo II, 71 F.3d at 1051 (“Commercial competitors seeking an advantage over rivals need not

be indulged in the name of monitoring the courts . . . .”); Dodona I, LLC v. Goldman, Sachs &

Co., 119 F. Supp. 3d 152, 156 (S.D.N.Y. 2015) (permitting sealing of “internal corporate

documents that govern investment strategies, information regarding proprietary modeling



                                                  5
        Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 6 of 25



assumptions, and more generally, customer names, account numbers, and pricing information”);

see also Skyline Steel, LLC, 101 F. Supp. 3d at 412–13; Cumberland Packing Corp. v. Monsanto

Co., 184 F.R.D. 504, 506 (E.D.N.Y. 1999). Similarly, protecting the privacy interests of non-

parties, including their business and financial records, represents a legitimate basis for sealing

judicial documents. Amodeo II, 71 F.3d at 1050–51 (stating that “[t]he privacy interests of

innocent third parties . . . should weigh heavily in a court’s balancing equation” (quoting Gardner

v. Newsday, Inc., 895 F.2d 74, 79–80 (2d Cir. 1990)); see also In re SunEdison, Inc. Sec. Litig.,

No. 16-cv-7917 (PKC), 2019 WL 126069, at *1 (S.D.N.Y. Jan. 7, 2019); United States v. Wey,

256 F. Supp. 3d 355, 411 (S.D.N.Y. 2017).

               Upon review of the relevant exhibits, the Court finds that the public’s right of access

to Exhibits L, M, N, O, P, Q, R, S, Y, AA, GG, and HH to the Waxman Declaration is outweighed

by non-parties’ interests in privacy and the protection of proprietary business information.

Specifically, these non-parties have a strong interest in preventing the public disclosure of their

participation in Telegram’s offering of Grams as well as certain proprietary internal analyses of

this investment opportunity.     Public disclosure of the non-parties’ identities and specific

identifiable information reveals private investment decisions while providing little value to the

monitoring of the federal courts. Protecting such private financial dealings is a recognized and

protectable privacy interest. Amodeo II, 71 F.3d at 1051. Further, the identification of passive

non-party investors involved in a business deal that resulted in an enforcement action could qualify

as “embarrassing conduct with no public ramifications,” potentially warranting sealing. Id.

Similarly, disclosure of internal financial analyses of a business opportunity by a professional

investment firm could reveal proprietary analysis and provide competitors with an unearned

advantage. Id. In light of the weight of the presumption afforded to documents supporting non-



                                                 6
        Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 7 of 25



dispositive motions and the importance of these non-party interests, the Court finds that sealing

portions of the relevant exhibits is appropriate. The SEC’s proposed redactions are narrowly

tailored to protect the specific interests of the non-parties.

               For both clarity and brevity, the Court has consolidated its individualized findings

as to the proposed redactions in the relevant exhibits into Appendix A to this Opinion and Order.

The abbreviated findings listed in Appendix A apply the above weighing of the asserted non-party

interests in privacy and protection of proprietary business information against the presumption of

public access. The SEC’s motion to seal, (Doc. 28), is granted as described in Appendix A for the

reasons specified in Appendix A.

 II.    Documents Submitted in Connection with Discovery Disputes.

        A.    Documents Submitted in Support of the Letter of Request Application.

                On December 6, 2019, the SEC submitted an application for the issuance of a letter

of request to secure the testimony of John Hyman. (Doc. 46). The SEC filed this letter and its

accompanying materials under temporary seal. The SEC has moved to permanently seal portions

of the accompanying exhibits, specifically Exhibits 3 to 16. The SEC’s motion is not opposed and

is joined as to two exhibits by Investor E. (Doc. 160).

                First, the Court finds that the relevant exhibits are judicial documents as they were

submitted to the Court in support of a request for the Court to exercise its Article III supervisory

powers. The SEC submitted these exhibits with the intention that they have at least influence over

the Court’s decision on its application and, upon review, the exhibits appear relevant to the Court’s

decision. Second, the Court finds that the exhibits, filed in support of a non-dispositive discovery

motion, are entitled to at least some presumption of public access.

                Third, weighing countervailing factors against the public’s right of access, the

Court finds that the privacy interests of non-parties articulated by the SEC and Investor E outweigh

                                                   7
        Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 8 of 25



the public’s right of access. For the reasons detailed above, non-parties have a privacy interest in

preventing the public disclosure of their identities and specific identifiable information. As such,

the Court will grant the SEC’s motion to seal and permit the proposed redactions, which are

narrowly tailored. The Court’s individualized findings and approved redactions are detailed in

Appendix B to this Opinion and Order. The abbreviated findings listed in Appendix B apply the

above weighing of the asserted non-party interests in privacy against the presumption of public

access. The SEC’s and Investor E’s motions to seal are granted as described in Appendix B for

the reasons specified in Appendix B.

       B.    Documents Submitted in Connection with the SEC’s Motion to Compel.

               On January 2 and 3, 2020, respectively, the parties submitted letters to the Court in

connection with a motion to compel production of documents. (Docs. 52, 55). On January 9,

2020, Telegram requested that Exhibit N to the SEC’s letter and Exhibit 1 to its own letter, which

were filed under temporary seal, be permanently sealed. (Doc. 60). The SEC does not oppose

sealing Exhibit N and is silent as to Exhibit 1. (Doc. 63).

               First, the Court finds that the relevant exhibits are judicial documents as they were

submitted to the Court in support of a request for the Court to exercise its Article III supervisory

powers. The SEC and Telegram respectively submitted these exhibits with the intention that they

have at least influence over the Court’s decision on the motion to compel and, upon review, appear

relevant to the Court’s decision. Second, the Court finds that the exhibits, filed in support of a

non-dispositive discovery motion, are entitled to at least some presumption of public access.

Third, Telegram cites two countervailing factors that warrant the sealing of the relevant

documents, namely its interest in the confidentiality of its banking records and its settlement

negotiation documents.



                                                 8
        Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 9 of 25



                A party’s interest in the confidentiality of its general financial records is a

countervailing factor that can outweigh the public’s right of access. Amodeo II, 71 F.3d at 1051;

see also In re SunEdison, Inc. Sec. Litig., 2019 WL 126069, at *1. Banking records are a highly

sensitive type of financial record and so are entitled to additional consideration. Strauss v. Credit

Lyonnais, S.A., No. 06-cv-702 (DLI) (MDG), 2011 WL 4736359, at *4 (E.D.N.Y. Oct. 6, 2011)

(“[B]oth American courts and Congress have recognized the importance of protecting the

confidentiality of banking records.       The records themselves plainly contain information

‘traditionally considered private rather than public.’” (quoting Amodeo II, 71 F.3d at 1051)).

Exhibit N to the SEC’s motion to compel are copies of Telegram’s banking records. The Court

finds that Telegram’s interest in protecting the confidentiality of its banking records outweighs the

public’s presumption of access to this document. Therefore, the Court grants Telegram’s motion

to seal Exhibit N in its entirety.

                Disclosure of materials prepared for and used during settlement discussions would

make such settlements difficult if not impossible. United States v. Glens Falls Newspapers, Inc.,

160 F.3d 853, 857–58 (2d Cir. 1998) (“[S]ettlement negotiations in this case would be chilled to

the point of ineffectiveness if draft materials were to be made public.”). As such, protecting the

confidentiality of the settlement negotiation process represents a significant countervailing factor

that can outweigh the presumption of public access and warrant the sealing of settlement

negotiations materials. Id. at 858 (“We conclude that the presumption of access to settlement

negotiations, draft agreements, and conference statements is negligible to nonexistent. We also

conclude that release of these discussions and documents is likely to impair materially the trial

court’s performance of its Article III function of crafting a settlement of this case.”); In re Gen.

Motors LLC Ignition Switch Litig., No. 14-mc-2543 (JMF), 2016 WL 1317975, at *2 (S.D.N.Y.



                                                 9
       Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 10 of 25



Mar. 2, 2016) (stating that “[t]he Second Circuit has repeatedly affirmed the importance of

settlement confidentiality in light of the public interest in promoting settlement” and then sealing

settlement documents). Exhibit 1 to Telegram’s opposition letter is a document prepared by

Telegram for use during settlement discussions between the parties prior to the filing of this

litigation. The Court finds that Telegram’s interest in protecting the confidentiality of the

settlement negotiation process outweighs the public’s presumption of access. Therefore, the Court

grants Telegram’s motion to seal Exhibit 1 in its entirety.

III.   Documents Submitted in Connection with Parties’ Summary Judgment Motion and Motion
       to Strike.

               On January 15, 2020, the SEC filed a motion for summary judgment and a motion

to strike, while Telegram filed its own motion for summary judgment. In connection with these

motions as well as the outstanding request for a preliminary injunction, the parties submitted

statements of fact, counterstatements of fact, responses to counterstatements of fact, and nearly

300 exhibits. Much of this material was or is now filed under temporary seal. Subsequently,

Telegram, nine non-party investors, and one non-party former Telegram employee moved to

permanently seal portions of these materials. The SEC has opposed these motions in part.

              The Court finds that all of these documents are judicial documents and therefore

enjoy at least some presumption of public access. The materials were submitted by the respective

parties with the intention to influence the Court’s decision on the outstanding motions and the

documents are relevant to the Court’s decision. As such, all documents submitted in support of

these motions are judicial documents and enjoy some presumption of public access. Brown, 929

F.3d at 47 (“[I]t it is well-settled that ‘documents submitted to a court for its consideration in a

summary judgment motion are—as a matter of law—judicial documents to which a strong




                                                10
         Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 11 of 25



presumption of access attaches, under both the common law and the First Amendment.’” (quoting

Lugosch, 435 F.3d at 121)).

                 Though all judicial documents carry a presumption of public access, the weight of

this presumption varies with “the role of the material at issue in the exercise of Article III judicial

power and the resultant value of such information to those monitoring the federal courts.” Id. at 49

(quoting Amodeo II, 71 F.3d at 1049). “Materials submitted in connection with a motion for

summary judgment are subject to a strong presumption of public access,” while materials

submitted in connection with non-dispositive motions “are subject to a lesser—but still

substantial—presumption of public access.” Id. at 53. As such, the Court finds that the materials

submitted in support of the summary judgment motions are entitled to “a strong presumption of

public access,” while the materials submitted in support of the motion to strike are entitled to a

lesser but still substantial presumption of access. 2

                  Weighing countervailing factors against the public’s presumptive right of access,

the Court finds that the asserted interests in protecting non-party privacy, proprietary business

information, and banking records outweighs the public’s right to access certain portions of the

materials at issue.       The parties argue that the privacy interests of non-parties investors in

Telegram’s offering of Grams in maintaining the confidentiality of their identities and specific

identifiable information outweighs the public’s right to access this identifying information. As

described above, non-party privacy interests are a legitimate countervailing factor to be considered

against the public’s right of access. Upon review, the Court finds that the disclosure of the

identities and specific identifiable information of non-party investors in Telegram’s offering of



2
  The Court also finds that, if considered as submitted in connection with the request for a preliminary injunction,
these materials would still be entitled to a strong presumption of public access as a decision on a request for a
preliminary injunction represents a core Article III function as well as a judicial evaluation of the merits of the case.

                                                          11
         Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 12 of 25



Grams would provide little value to the monitoring of the federal courts and, as such, that the

privacy interests of these non-party investors outweighs the public’s right of access to certain of

the relevant materials. 3 However, Telegram has also requested that the identities of non-party

entities, which did not intervene in this case to maintain the confidentiality of their identities and

allegedly took a more active role in Telegram’s offering Grams, also remain sealed. As to this

information, in light of the relevant non-parties’ inaction to protect their identities and their

allegedly active role in the offering at issue, the Court finds that knowledge of these entities’

identities could be valuable to those monitoring the federal courts and that the public’s right to

access this information trumps the asserted non-party privacy interests.

                   Telegram and certain non-parties argue that portions of the relevant materials ought

to be sealed to protect proprietary business information or banking records. Again, for the reasons

described above, the confidentiality of proprietary business information and banking records are

legitimate countervailing factors to the public’s presumptive right of access. In certain instances,

the Court will grant the parties’ motions to seal documents or portions of documents to protect

such information because the interests of Telegram or the relevant non-party in the confidentiality

of the information outweighs the public’s right to access that information. However, upon review,

the Court found that some of the information asserted to be proprietary business information is

generic or simply the repetition of factual information about the offering of Grams provided by

Telegram. As such material does not represent unique analytical insight or information about the




3
  Alternatively, the portions of the documents containing the non-parties’ identities and specific identifiable
information is not relevant to the issues under consideration by the Court and therefore do not comprise judicial
documents. Trump v. Deutsche Bank AG, 940 F.3d 146, 152 (2d Cir. 2019) (“Because the sealed letter (more
precisely, the only portion of the letter that is sealed) is not relevant to any issue in the underlying appeal, it is not a
“judicial document” within the meaning of the decisions requiring unsealing of documents filed with a court.”).


                                                            12
         Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 13 of 25



non-party’s business operations that would advantage a competitor or rival, it does not outweigh

the presumption of public access and does not warrant sealing here. Amodeo II, 71 F.3d at 1051.

                 For both clarity and brevity, the Court has consolidated its individualized findings

as to the proposed sealing of the relevant materials into Appendix C to this Opinion and Order.

The abbreviated findings listed in Appendix C apply the above weighing of the asserted

countervailing factors against the applicable presumption of public access. The resulting approved

sealings and redactions are narrowly tailored to protect the specifically identified countervailing

interest. The relevant motions to seal are granted as described in Appendix C for the reasons

specified in Appendix C. 4

CONCLUSION

                  The Clerk is directed to terminate these motions. (Docs. 28, 60, 105, 129, 131, 135,

138, 139, 142, 143, 148, 152, 157, 158, 196, 207). The parties are directed to confer and then

publicly file versions of the relevant documents that are consistent with all of the findings of this

Order within 14 days of this Order.



                  SO ORDERED.

                                                               ________________________________
                                                                         P. Kevin Castel
                                                                   United States District Judge
Dated: New York, New York
       June 17, 2020




4
  Non-party Investors E and Z have also moved to intervene pseudonymously in order to file and argue their respective
motions to seal. (Docs. 129, 131). As the Court has granted motions to seal portions of documents to protect the
identities and specific identifiable information of Investors E and Z, the Court will also approve Investors E and Z’s
motions to proceed pseudonymously for the limited purpose of their sealing motions.

                                                         13
                         Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 14 of 25




                                              APPENDIX A:
                                 TEMPORARY RESTRAINING ORDER DOCUMENTS.
         DOCUMENT                                  COURT DECISION                                   FINDING
Waxman Decl. (Doc. 16), Ex. L       Redactions proposed in Ex. L to Doc. 28 approved.      Non-Party Privacy Interests
Waxman Decl. (Doc. 16), Ex. M       Redactions proposed in Ex. M to Doc. 28 approved.      Non-Party Privacy Interests
Waxman Decl. (Doc. 16), Ex. N       Redactions proposed in Ex. N to Doc. 28 approved.      Non-Party Privacy Interests
                                                                                         Non-Party Privacy Interests &
Waxman Decl. (Doc. 16), Ex. O       Redactions proposed in Ex. O to Doc. 28 approved.
                                                                                        Non-Party Proprietary Information
                                                                                         Non-Party Privacy Interests &
Waxman Decl. (Doc. 16), Ex. P       Redactions proposed in Ex. P to Doc. 28 approved.
                                                                                        Non-Party Proprietary Information
                                                                                         Non-Party Privacy Interests &
Waxman Decl. (Doc. 16), Ex. Q       Redactions proposed in Ex. Q to Doc. 28 approved.
                                                                                        Non-Party Proprietary Information
Waxman Decl. (Doc. 16), Ex. R       Redactions proposed in Ex. R to Doc. 28 approved.      Non-Party Privacy Interests
Waxman Decl. (Doc. 16), Ex. S       Redactions proposed in Ex. S to Doc. 28 approved.      Non-Party Privacy Interests
Waxman Decl. (Doc. 16), Ex. Y       Redactions proposed in Ex. Y to Doc. 28 approved.      Non-Party Privacy Interests
Waxman Decl. (Doc. 16), Ex. AA     Redactions proposed in Ex. AA to Doc. 28 approved.   Non-Party Proprietary Information
Waxman Decl. (Doc. 16), Ex. GG     Redactions proposed in Ex. GG to Doc. 28 approved.      Non-Party Privacy Interests
Waxman Decl. (Doc. 16), Ex. HH     Redactions proposed in Ex. HH to Doc. 28 approved.      Non-Party Privacy Interests




                                                            14
                                  Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 15 of 25




                                                             APPENDIX B:
                                                     DISCOVERY DISPUTE DOCUMENTS.
                   DOCUMENT                                           COURT DECISION                                        FINDING
 Letter of Request Application, Ex. 3 (Doc. 43-3)       Redactions proposed in Doc. 223-6 approved.                Non-Party Privacy Interests
 Letter of Request Application, Ex. 4 (Doc. 43-4)       Redactions proposed in Doc. 223-7 approved.                Non-Party Privacy Interests
 Letter of Request Application, Ex. 5 (Doc. 43-5)       Redactions proposed in Doc. 223-8 approved.                Non-Party Privacy Interests
 Letter of Request Application, Ex. 6 (Doc. 43-6)       Redactions proposed in Doc. 223-9 approved.                Non-Party Privacy Interests
 Letter of Request Application, Ex. 7 (Doc. 43-7)       Redactions proposed in Doc. 223-10 approved.               Non-Party Privacy Interests
 Letter of Request Application, Ex. 8 (Doc. 43-8)       Redactions proposed in Doc. 223-11 approved.               Non-Party Privacy Interests
 Letter of Request Application, Ex. 9 (Doc. 43-9)       Redactions proposed in Doc. 223-12 approved.               Non-Party Privacy Interests
Letter of Request Application, Ex. 10 (Doc. 43-10)      Redactions proposed in Doc. 223-13 approved.               Non-Party Privacy Interests
Letter of Request Application, Ex. 11 (Doc. 43-11)      Redactions proposed in Doc. 223-14 approved.               Non-Party Privacy Interests
Letter of Request Application, Ex. 12 (Doc. 43-12)      Redactions proposed in Doc. 223-15 approved.               Non-Party Privacy Interests
Letter of Request Application, Ex. 13 (Doc. 43-13)      Redactions proposed in Doc. 223-16 approved.               Non-Party Privacy Interests
Letter of Request Application, Ex. 14 (Doc. 43-14)      Redactions proposed in Doc. 223-17 approved.               Non-Party Privacy Interests
Letter of Request Application, Ex. 15 (Doc. 43-15)      Redactions proposed in Doc. 223-18 approved.               Non-Party Privacy Interests
Letter of Request Application, Ex. 16 (Doc. 43-16)      Redactions proposed in Doc. 223-19 approved.               Non-Party Privacy Interests
                                                                                                             See Letter of Request Application, Ex. 7
           Proposed Order (Doc. 44-1)                See Letter of Request Application, Ex. 7 (Doc. 43-7).
                                                                                                                           (Doc. 43-7).
       Motion to Compel (Doc. 52), Ex. N                              Sealing approved.                                 Banking Records
  Motion to Compel Opposition (Doc. 55), Ex. 1                        Sealing approved.                         Settlement Negotiations Materials


                                                                         15
                            Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 16 of 25




                                      APPENDIX C:
     DOCUMENTS SUBMITTED IN CONNECTION WITH SUMMARY JUDGMENT AND MOTION TO STRIKE.
            DOCUMENT                                 COURT DECISION                             FINDING
     Drylewski Decl. (Doc. 73)          Redactions proposed in Doc. 171-1 approved.    Non-Party Privacy Interests
                                                                                      Non-Party Privacy Interests &
 Drylewski Decl., Ex. 2 (Doc. 73-2)     Redactions proposed in Doc. 219-2 approved.
                                                                                           Banking Records
                                        Redactions proposed on pg. 17 of Doc. 165-2
                                                        approved.
 Drylewski Decl., Ex. 4 (Doc. 73-4)                                                    Non-Party Privacy Interests
                                        Redactions proposed on pg. 9 of Doc. 165-2
                                                          denied.
 Drylewski Decl., Ex. 5 (Doc. 73-5)             Proposed redactions denied.                         -
 Drylewski Decl., Ex. 7 (Doc. 73-7)     Redactions proposed in Doc. 165-4 approved.    Non-Party Privacy Interests
 Drylewski Decl., Ex. 8 (Doc. 73-8)     Redactions proposed in Doc. 171-2 approved.    Non-Party Privacy Interests
Drylewski Decl., Ex. 10 (Doc. 73-10)            Proposed redactions denied.                         -
Drylewski Decl., Ex. 12 (Doc. 73-12)    Redactions proposed in Doc. 189-2 approved.    Non-Party Privacy Interests
Drylewski Decl., Ex. 13 (Doc. 73-13)    Redactions proposed in Doc. 165-6 approved.    Non-Party Privacy Interests
                                         Redaction proposed to Ex. 2 of Doc. 102-1
  McKeon Decl., Ex. 1 (Doc. 74-1)                       approved.                      Non-Party Privacy Interests
                                            Other proposed redactions denied.
      Malloy Decl. (Doc. 94)             Redactions proposed in Doc. 167 approved.     Non-Party Privacy Interests
  Malloy Decl., Ex. 1 (Doc. 94-1)       Redactions proposed in Doc. 189-2 approved.    Non-Party Privacy Interests
  Malloy Decl., Ex. 2 (Doc. 94-2)               Proposed redactions denied.                         -
                                         Redactions proposed on pgs. 205–07, 212 of
                                                                                      Non-Party Privacy Interests &
  Malloy Decl., Ex. 3 (Doc. 94-3)                  Doc. 219-4 approved.
                                                                                           Banking Records
                                             Other proposed redactions denied.

                                                              16
                              Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 17 of 25




              DOCUMENT                                     COURT DECISION                               FINDING
    Malloy Decl., Ex. 4 (Doc. 94-4)                   Proposed redactions denied.                           -
    Malloy Decl., Ex. 5 (Doc. 94-5)           Redactions proposed in Doc. 171-4 approved.      Non-Party Privacy Interests
    Malloy Decl., Ex. 6 (Doc. 94-6)           Redactions proposed in Doc. 167-5 approved.      Non-Party Privacy Interests
    Malloy Decl., Ex. 7 (Doc. 94-7)           Redactions proposed in Doc. 167-6 approved.      Non-Party Privacy Interests
    Malloy Decl., Ex. 9 (Doc. 94-9)                   Proposed redactions denied.                           -
   Malloy Decl., Ex. 10 (Doc. 94-10)                  Proposed redactions denied.                           -
                                            Proposed redactions covering banking information
                                                 and the names of individuals approved.
   Malloy Decl., Ex. 11 (Doc. 94-11)                                                           Non-Party Privacy Interests
                                              Proposed redactions covering the name of the
                                                             entity denied.
   Malloy Decl., Ex. 14 (Doc. 94-14)                  Proposed redactions denied.                           -
   Malloy Decl., Ex. 15 (Doc. 94-15)         Redactions proposed in Doc. 167-12 approved.      Non-Party Privacy Interests
Defendants’ Response to Plaintiff’s Local
                                                      Proposed redactions denied.                           -
       56.1 Statement (Doc. 95)
   Plaintiff’s Response and Counter-
  Statement to Defendants’ Local 56.1                 Proposed redactions denied.                           -
          Statement (Doc. 99)
  Defendants’ Response to Plaintiff’s
 Counter-Statement of Undisputed Facts                Proposed redactions denied.                           -
                (Doc. 120)
    Musoff Decl., Ex. 1 (Doc. 121-1)                  Proposed redactions denied.                           -
    Musoff Decl., Ex. 2 (Doc. 121-2)          Redactions proposed in Doc. 168-2 approved.      Non-Party Privacy Interests
    Musoff Decl., Ex. 3 (Doc. 121-3)          Redactions proposed in Doc. 168-3 approved.      Non-Party Privacy Interests




                                                                    17
                           Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 18 of 25




          DOCUMENT                                   COURT DECISION                               FINDING
                                        Proposed redactions on pg. 4 of Doc. 168-4,
Musoff Decl., Ex. 5 (Doc. 121-5)       covering banking information and the names of     Non-Party Privacy Interests
                                                 individuals, are approved.
Musoff Decl., Ex. 6 (Doc. 121-6)       Redactions proposed in Doc. 168-5 approved.       Non-Party Privacy Interests
    Stewart Decl. (Doc. 122)           Redactions proposed in Doc. 169-1 approved.       Non-Party Privacy Interests
    Stewart Decl. (Doc. 123)           Redactions proposed in Doc. 169-2 approved.       Non-Party Privacy Interests
       PX 1 (Doc. 122-1)               Redactions proposed in Doc. 169-3 approved.       Non-Party Privacy Interests
                                         Redactions proposed in Doc. 171-10, Ex. A
     PX 1-A (Doc. 122-1)                                                                 Non-Party Privacy Interests
                                                          approved.
                                         Redactions proposed in Doc. 171-10, Ex. B
     PX 1-B (Doc. 122-1)                                                                 Non-Party Privacy Interests
                                                          approved.
                                         Redactions proposed in Doc. 171-10, Ex. C
     PX 1-C (Doc. 122-1)                                                                 Non-Party Privacy Interests
                                                          approved.
                                        Redactions proposed in Doc. 189-1, covering
     PX 1-D (Doc. 122-1)                                                                 Non-Party Privacy Interests
                                       non-party identification information, approved.
                                         Redactions proposed in Doc. 171-10, Ex. E
     PX 1-E (Doc. 122-1)                                                                 Non-Party Privacy Interests
                                                          approved.
                                         Redactions proposed in Doc. 171-10, Ex. F
      PX 1-F (Doc. 122-1)                                                                Non-Party Privacy Interests
                                                          approved.
                                        Redactions proposed in Doc. 189-1, covering
     PX 1-G (Doc. 122-1)                                                                 Non-Party Privacy Interests
                                       non-party identification information, approved.
       PX 2 (Doc. 122-2)               Redactions proposed in Doc. 169-4 approved.       Non-Party Privacy Interests
                                        Redactions proposed in Doc. 189-1, covering
     PX 2-A (Doc. 122-2)                                                                 Non-Party Privacy Interests
                                       non-party identification information, approved.
                                         Redactions proposed in Doc. 171-11, Ex. B
     PX 2-B (Doc. 122-2)                                                                 Non-Party Privacy Interests
                                                          approved.
                                        Redactions proposed in Doc. 189-1, covering
     PX 2-C (Doc. 122-2)                                                                 Non-Party Privacy Interests
                                       non-party identification information, approved.

                                                               18
                      Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 19 of 25




    DOCUMENT                                    COURT DECISION                                  FINDING
                                   Redactions proposed in Doc. 189-1, covering
PX 2-D (Doc. 122-2)                                                                    Non-Party Privacy Interests
                                  non-party identification information, approved.
                                   Redactions proposed in Doc. 189-1, covering
PX 2-E (Doc. 122-2)                                                                    Non-Party Privacy Interests
                                  non-party identification information, approved.
                                    Redactions proposed in Doc. 171-11, Ex. F
PX 2-F (Doc. 122-2)                                                                    Non-Party Privacy Interests
                                                     approved.
                                    Redactions proposed in Doc. 171-11, Ex. G
PX 2-G (Doc. 122-2)                                                                    Non-Party Privacy Interests
                                                     approved.
                                    Redactions proposed in Doc. 171-11, Ex. H
PX 2-H (Doc. 122-2)                                                                    Non-Party Privacy Interests
                                                     approved.
                                    Redactions proposed in Doc. 171-11, Ex. I
PX 2-I (Doc. 122-2)                                                                    Non-Party Privacy Interests
                                                     approved.
 PX 3 (Doc. 122-3)                Redactions proposed in Doc. 188-4 approved.          Non-Party Privacy Interests
 PX 4 (Doc. 122-4)                Redactions proposed in Doc. 188-5 approved.          Non-Party Privacy Interests
                                   Redactions proposed in Doc. 189-1, covering
 PX 5 (Doc. 122-5)                                                                     Non-Party Privacy Interests
                                  non-party identification information, approved.
                                   Redactions proposed in Doc. 189-1, covering
PX 5-A (Doc. 122-5)                                                                    Non-Party Privacy Interests
                                  non-party identification information, approved.
                                                                                     Non-Party Privacy Interests &
PX 5-B (Doc. 122-5)               Redactions proposed in Doc. 160-9 approved.
                                                                                    Non-Party Proprietary Information
                                   Redactions proposed in Doc. 189-1, covering
 PX 6 (Doc. 122-6)                                                                     Non-Party Privacy Interests
                                  non-party identification information, approved.
                                   Redactions proposed in Doc. 189-1, covering
 PX 7 (Doc. 122-7)                                                                     Non-Party Privacy Interests
                                  non-party identification information, approved.
                                   Redactions proposed in Doc. 189-1, covering
PX 7-A (Doc. 122-7)                                                                    Non-Party Privacy Interests
                                  non-party identification information, approved.
                                    Redactions proposed in Doc. 138, Ex. PX 8
 PX 8 (Doc. 122-8)                                                                     Non-Party Privacy Interests
                                                     approved.
                                   Redactions proposed in Doc. 189-1, covering
PX 8-A (Doc. 122-8)                                                                    Non-Party Privacy Interests
                                  non-party identification information, approved.

                                                          19
                  Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 20 of 25




    DOCUMENT                                COURT DECISION                                   FINDING
                                                                                   Non-Party Privacy Interests &
PX 12 (Doc. 122-12)           Redactions proposed in Doc. 169-11 approved.
                                                                                        Banking Records
PX 14 (Doc. 122-14)           Redactions proposed in Doc. 169-12 approved.          Non-Party Privacy Interests
                              Redactions proposed in Doc. 154-2 approved.
                            (Parties are instructed that the redacted version of
PX 15 (Doc. 122-15)            the document should contain TLGRM-017-               Non-Party Privacy Interests
                            00000573, which is missing from some previously
                                          filed versions of PX 15.)
PX 16 (Doc. 122-16)           Redactions proposed in Doc. 169-13 approved.          Non-Party Privacy Interests
PX 17 (Doc. 122-17)           Redactions proposed in Doc. 169-14 approved.          Non-Party Privacy Interests
PX 19 (Doc. 122-19)           Redactions proposed in Doc. 169-15 approved.          Non-Party Privacy Interests
PX 20 (Doc. 122-20)           Redactions proposed in Doc. 169-16 approved.          Non-Party Privacy Interests
PX 21 (Doc. 122-21)           Redactions proposed in Doc. 169-17 approved.          Non-Party Privacy Interests
PX 22 (Doc. 122-22)           Redactions proposed in Doc. 169-18 approved.          Non-Party Privacy Interests
PX 23 (Doc. 122-23)           Redactions proposed in Doc. 169-19 approved.          Non-Party Privacy Interests
PX 24 (Doc. 122-24)           Redactions proposed in Doc. 169-20 approved.          Non-Party Privacy Interests
                               Redactions, covering non-party identification
PX 25 (Doc. 122-25)          information, approved. (Parties are instructed to      Non-Party Privacy Interests
                               ensure the correct version of PX 25 is filed.)
PX 26 (Doc. 122-26)           Redactions proposed in Doc. 169-22 approved.          Non-Party Privacy Interests
                               Redactions proposed in Doc. 189-1, covering
      PX 28                                                                         Non-Party Privacy Interests
                              non-party identification information, approved.
PX 29 (Doc. 122-28)           Redactions proposed in Doc. 169-23 approved.          Non-Party Privacy Interests



                                                      20
                  Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 21 of 25




    DOCUMENT                                 COURT DECISION                                    FINDING
                               Redactions proposed in Doc. 189-1, covering
      PX 30                                                                           Non-Party Privacy Interests
                              non-party identification information, approved.
                               Redactions proposed in Doc. 189-1, covering
                             non-party identification information as well as the    Non-Party Privacy Interests &
      PX 31
                               specified portion of the “Investment Thesis”        Non-Party Proprietary Information
                                           paragraph, approved.
                               Redactions proposed in Doc. 189-1, covering
                                                                                    Non-Party Privacy Interests &
      PX 32                  non-party identification information as well as the
                                                                                   Non-Party Proprietary Information
                               specified proprietary information, approved.
                               Redactions proposed in Doc. 189-1, covering
      PX 33                                                                           Non-Party Privacy Interests
                              non-party identification information, approved.
PX 34 (Doc. 122-29)           Redactions proposed in Doc. 219-10 approved.            Non-Party Privacy Interests
PX 35 (Doc. 122-30)           Redactions proposed in Doc. 169-25 approved.            Non-Party Privacy Interests
PX 37 (Doc. 122-32)           Redactions proposed in Doc. 169-26 approved.            Non-Party Privacy Interests
PX 38 (Doc. 122-33)           Redactions proposed in Doc. 169-27 approved.            Non-Party Privacy Interests
PX 43 (Doc. 122-37)            Redactions proposed in Doc. 171-8 approved.            Non-Party Privacy Interests
      PX 55                             Proposed redactions denied.                                -
PX 58 (Doc. 122-49)           Redactions proposed in Doc. 219-11 approved.            Non-Party Privacy Interests
      PX 61                    Redactions proposed in Doc. 187-4 approved.            Non-Party Privacy Interests
      PX 69                   Redactions proposed in Doc. 188-15 approved.            Non-Party Privacy Interests
      PX 70                   Redactions proposed in Doc. 188-16 approved.            Non-Party Privacy Interests
PX 71 (Doc. 122-58)           Redactions proposed in Doc. 169-29 approved.            Non-Party Privacy Interests
      PX 74                   Redactions proposed in Doc. 188-17 approved.            Non-Party Privacy Interests


                                                       21
                  Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 22 of 25




    DOCUMENT                                COURT DECISION                               FINDING
      PX 76                   Redactions proposed in Doc. 189-2 approved.       Non-Party Privacy Interests
                               Redactions proposed in Doc. 189-1, covering
      PX 77                                                                     Non-Party Privacy Interests
                              non-party identification information, approved.
PX 78 (Doc. 122-62)           Redactions proposed in Doc. 169-30 approved.      Non-Party Privacy Interests
PX 81 (Doc. 122-65)           Redactions proposed in Doc. 169-31 approved.      Non-Party Privacy Interests
PX 82 (Doc. 122-66)           Redactions proposed in Doc. 169-32 approved.      Non-Party Privacy Interests
PX 83 (Doc. 122-67)           Redactions proposed in Doc. 169-33 approved.      Non-Party Privacy Interests
PX 84 (Doc. 122-68)           Redactions proposed in Doc. 169-34 approved.      Non-Party Privacy Interests
PX 85 (Doc. 122-69)           Redactions proposed in Doc. 169-35 approved.      Non-Party Privacy Interests
PX 86 (Doc. 122-70)           Redactions proposed in Doc. 169-36 approved.      Non-Party Privacy Interests
PX 87 (Doc. 122-71)           Redactions proposed in Doc. 169-37 approved.      Non-Party Privacy Interests
PX 89 (Doc. 122-73)           Redactions proposed in Doc. 169-38 approved.      Non-Party Privacy Interests
PX 90 (Doc. 122-74)           Redactions proposed in Doc. 169-39 approved.           Banking Records
      PX 94                   Redactions proposed in Doc. 171-20 approved.      Non-Party Privacy Interests
PX 97 (Doc. 122-79)                    Proposed redactions denied.                           -
PX 98 (Doc. 122-80)                    Proposed redactions denied.                           -
PX 99 (Doc. 122-81)           Redactions proposed in Doc. 169-42 approved.      Non-Party Privacy Interests
      PX 101                  Redactions proposed in Doc. 189-2 approved.       Non-Party Privacy Interests
      PX 102                  Redactions proposed in Doc. 189-2 approved.       Non-Party Privacy Interests
      PX 105                  Redactions proposed in Doc. 171-23 approved.      Non-Party Privacy Interests


                                                      22
                   Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 23 of 25




     DOCUMENT                                COURT DECISION                               FINDING
PX 106 (Doc. 122-83)           Redactions proposed in Doc. 169-43 approved.      Non-Party Privacy Interests
       PX 109                  Redactions proposed in Doc. 189-2 approved.       Non-Party Privacy Interests
PX 110 (Doc. 122-86)           Redactions proposed in Doc. 169-44 approved.      Non-Party Privacy Interests
       PX 111                  Redactions proposed in Doc. 171-25 approved.      Non-Party Privacy Interests
       PX 115                  Redactions proposed in Doc. 189-2 approved.            Banking Records
       PX 117                  Redactions proposed in Doc. 171-26 approved.      Non-Party Privacy Interests
PX 121 (Doc. 122-94)           Redactions proposed in Doc. 169-45 approved.      Non-Party Privacy Interests
       PX 123                  Redactions proposed in Doc. 189-2 approved.       Non-Party Privacy Interests
PX 126 (Doc. 122-98)           Redactions proposed in Doc. 102-2 approved.       Non-Party Privacy Interests
PX 132 (Doc. 122-104)          Redactions proposed in Doc. 169-46 approved.      Non-Party Privacy Interests
PX 134 (Doc. 122-106)          Redactions proposed in Doc. 169-47 approved.      Non-Party Privacy Interests
PX 135 (Doc. 122-107)          Redactions proposed in Doc. 169-48 approved.      Non-Party Privacy Interests
       PX 136                                Sealing approved.                        Banking Records
PX 137 (Doc. 122-108)          Redactions proposed in Doc. 169-49 approved.      Non-Party Privacy Interests
 PX 142 (Doc. 123-4)           Redactions proposed in Doc. 171-9 approved.       Non-Party Privacy Interests
       PX 145                  Redactions proposed in Doc. 171-28 approved.      Non-Party Privacy Interests
       PX 146                  Redactions proposed in Doc. 223-5 approved.       Non-Party Privacy Interests
                               Redactions proposed in Doc. 138, Ex. PX 147
       PX 147                                                                    Non-Party Privacy Interests
                                                approved.
                                Redactions proposed in Doc. 189-1, covering
       PX 148                                                                    Non-Party Privacy Interests
                               non-party identification information, approved.

                                                       23
                          Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 24 of 25




           DOCUMENT                                 COURT DECISION                               FINDING
       PX 149 (Doc. 123-7)            Redactions proposed in Doc. 169-50 approved.      Non-Party Privacy Interests
             PX 150                   Redactions proposed in Doc. 154-4 approved.       Non-Party Privacy Interests
             PX 151                   Redactions proposed in Doc. 170-31 approved.      Non-Party Privacy Interests
                                       Redactions proposed in Doc. 189-1, covering
             PX 152                                                                     Non-Party Privacy Interests
                                      non-party identification information, approved.
       PX 153 (Doc. 123-8)            Redactions proposed in Doc. 169-51 approved.      Non-Party Privacy Interests
      PX 160 (Doc. 123-15)            Redactions proposed in Doc. 169-52 approved.      Non-Party Privacy Interests
      PX 161 (Doc. 123-16)            Redactions proposed in Doc. 169-53 approved.      Non-Party Privacy Interests
      PX 162 (Doc. 123-17)            Redactions proposed in Doc. 169-54 approved.      Non-Party Privacy Interests
             PX 169                   Redactions proposed in Doc. 169-55 approved.      Non-Party Privacy Interests
                                       Redactions proposed in Doc. 189-1, covering
             PX 194                                                                     Non-Party Privacy Interests
                                      non-party identification information, approved.
             PX 195                   Redactions proposed in Doc. 171-35 approved.      Non-Party Privacy Interests
             PX 196                   Redactions proposed in Doc. 171-36 approved.      Non-Party Privacy Interests
      PX 199 (Doc. 123-49)            Redactions proposed in Doc. 169-56 approved.      Non-Party Privacy Interests
      PX 200 (Doc. 123-50)            Redactions proposed in Doc. 169-57 approved.      Non-Party Privacy Interests
    McGrath Decl. (Doc. 124)           Redactions proposed in Doc. 166 approved.        Non-Party Privacy Interests
McGrath Decl., Ex. A (Doc. 124-1)     Redactions proposed in Doc. 166-1 approved.       Non-Party Privacy Interests
                                       Redaction proposed in Doc. 160-2, Ex. 8-B
McGrath Decl., Ex. G (Doc. 124-7)                                                       Non-Party Privacy Interests
                                                      approved.
McGrath Decl., Ex. L (Doc. 124-12)     Redaction proposed in Doc. 166-3 approved.       Non-Party Privacy Interests
McGrath Decl., Ex. M (Doc. 124-13)     Redaction proposed in Doc. 166-4 approved.       Non-Party Privacy Interests

                                                              24
                          Case 1:19-cv-09439-PKC Document 238 Filed 06/17/20 Page 25 of 25




           DOCUMENT                                  COURT DECISION                                   FINDING
McGrath Decl., Ex. N (Doc. 124-14)     Redaction proposed in Doc. 219-6 approved.            Non-Party Privacy Interests
                                     Redactions proposed in Doc. 199 approved except
 Record Supplement Letter, Ex. 1
                                     for the sentence on pg. 10:5–7 starting with “And”      Non-Party Privacy Interests
          (Doc. 180-1)
                                          and ending with “Vault,” which is denied.
 Record Supplement Letter, Ex. 2                                                           Non-Party Privacy Interests &
                                       Redactions proposed in Doc. 210-1 approved.
          (Doc. 180-2)                                                                    Non-Party Proprietary Information




                                                              25
